 Case 8:20-cv-02431-WFJ-CPT Document 1 Filed 10/17/20 Page 1 of 9 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

 Jermia Irving, individually and on behalf of all others
 similarly situated;                                                      Civil Action No:

                                            Plaintiff,
                                                                           CLASS ACTION COMPLAINT

                                                                            DEMAND FOR JURY TRIAL




         -v.-
 Support Collectors Inc a.k.a. Summit Account Resolution
 and John Does 1-25.

                                        Defendant(s).



       Plaintiff Jermia Irving ("Plaintiff") by and through her attorneys, Zeig Law Firm LLC as

and for her Complaint against Defendant Support Collectors Inc a.k.a. Summit Account

Resolution ("Defendant SAR” ) individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.



                       INTRODUCTION/PRELIMINARY STATEMENT

       1.       Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

                                                                                                        1
Case 8:20-cv-02431-WFJ-CPT Document 1 Filed 10/17/20 Page 2 of 9 PageID 2




 material instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

 concluded that “existing laws…[we]re inadequate to protect consumers,” and that “‘the effective

 collection of debts’ does not require ‘misrepresentation or other abusive debt collection

 practices.’” 15 U.S.C. §§ 1692(b) & (c).

    2.      Congress explained that the purpose of the Act was not only to eliminate abusive

 debt collection practices, but also to “insure that those debt collectors who refrain from using

 abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

 determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

 Congress gave consumers a private cause of action against debt collectors who fail to comply

 with the Act. Id. § 1692k.

                                JURISDICTION AND VENUE

    3.      The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et. seq.

 and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in this action

 pursuant to 28 U.S.C. § 1367(a).

    4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

 where the Plaintiff resides as well as where a substantial part of the events or omissions giving

 rise to this claim occurred.

                                NATURE OF THE ACTION

    5.      Plaintiff brings this class action on behalf of a class of Florida consumers under

 §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

 Collections Practices Act (“FDCPA”), and

    6.      Plaintiff is seeking damages and declaratory relief.
Case 8:20-cv-02431-WFJ-CPT Document 1 Filed 10/17/20 Page 3 of 9 PageID 3




                                          PARTIES

    7.      Plaintiff is a resident of the State of Florida, County of Hillsborough, with

 an address of 10420 North Mckinley Drive, Apt. 7204, Tampa, Florida 33612.

    8.      Defendant SAR, is a "debt collector" as the phrase is defined in 15 U.S.C. §

 1692(a)(6) and used in the FDCPA with an address of 12201 Champlin Dr., Champlin MN

 55316.

    9.      Upon information and belief, Defendant SAR, is a company that uses the mail,

 telephone, and facsimile and regularly engages in business the principal purpose of which is to

 attempt to collect debts alleged to be due another.

    10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

 purpose of substituting names of Defendants whose identities will be disclosed in discovery and

 should be made parties to this action.



                                  CLASS ALLEGATIONS

    11.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

 P. 23(a) and 23(b)(3).

    12.     The Class consists of:

            a. all individuals with addresses in the State of Florida;

            b.   to whom Defendant SAR sent a collection letter attempting to collect a consumer

                 debt;

            c. that stated that an account which should be deleted from the national credit

                 reporting agencies due to confusion would only be released upon payment;

            d. which letter was sent on or after a date one (1) year prior to the filing of this
Case 8:20-cv-02431-WFJ-CPT Document 1 Filed 10/17/20 Page 4 of 9 PageID 4




                action and on or before a date twenty-one (2l) days after the filing of this action.

    13.      The identities of all class members are readily ascertainable from the records of

 Defendants and those companies and entities on whose behalf they attempt to collect and/or

 have purchased debts.

    14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

 partners, managers, directors and employees of the Defendants and their respective immediate

 families, and legal counsel for all parties to this action, and all members of their immediate

 families.

    15.      There are questions of law and fact common to the Plaintiff Class, which common

 issues predominate over any issues involving only individual class members. The principal issue

 is whether the Defendants' written communications to consumers, in the forms attached as

 Exhibit A, violate 15 U.S.C. §§ 1692e.

    16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

 facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

 Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

 handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

 nor her attorneys have any interests, which might cause them not to vigorously pursue this

 action.

    17.      This action has been brought, and may properly be maintained, as a class action

 pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

 well-defined community interest in the litigation:

             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                that the Plaintiff Class defined above is so numerous that joinder of all members
Case 8:20-cv-02431-WFJ-CPT Document 1 Filed 10/17/20 Page 5 of 9 PageID 5




             would be impractical.

          b. Common Questions Predominate: Common questions of law and fact exist as

             to all members of the Plaintiff Class and those questions predominance over any

             questions or issues involving only individual class members. The principal issue

             is whether the Defendants’ written communications to consumers, in the forms

             attached as Exhibit A violate 15 USC 1692e.

          c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

             The Plaintiffs and all members of the Plaintiff Class have claims arising out of

             the Defendants' common uniform course of conduct complained of herein.

          d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

             class members insofar as Plaintiff have no interests that are adverse to the absent

             class members. The Plaintiff is committed to vigorously litigating this matter.

             Plaintiff has also retained counsel experienced in handling consumer lawsuits,

             complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

             any interests which might cause them not to vigorously pursue the instant class

             action lawsuit.

          e. Superiority: A class action is superior to the other available means for the fair

             and efficient adjudication of this controversy because individual joinder of all

             members would be impracticable. Class action treatment will permit a large

             number of similarly situated persons to prosecute their common claims in a single

             forum efficiently and without unnecessary duplication of effort and expense that

             individual actions would engender.

    18.   Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure
Case 8:20-cv-02431-WFJ-CPT Document 1 Filed 10/17/20 Page 6 of 9 PageID 6




 is also appropriate in that the questions of law and fact common to members of the Plaintiff

 Class predominate over any questions affecting an individual member, and a class action is

 superior to other available methods for the fair and efficient adjudication of the controversy.

    19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

 the time of class certification motion, seek to certify a class(es) only as to particular issues

 pursuant to Fed. R. Civ. P. 23(c)(4).



                                FACTUAL ALLEGATIONS

    20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 numbered above herein with the same force and effect as if the same were set forth at length

 herein.

    21.     Some time prior to October 18, 2019, an obligation was allegedly incurred to

 Plantation Family Medical LLC by the Plaintiff.

    22.     The Plantation Family Medical LLC obligation arose out of transactions in which

 money, property, insurance or services which are the subject of the transactions were primarily

 for personal, family or household purposes, specifically medical purposes.

    23.     The alleged Plantation Family Medical LLC obligation is a “debt” as defined by 15

 U.S.C. §1692a(5).

    24.     Plantation Family Medical LLC is a “creditor” as defined by 15 U.S.C. §1692a(4).

    25.     Defendant SAR a debt collector, was contracted by Plantation Family Medical LLC,

 the current owner of the debt to collect the alleged debt.

    26.     Defendants collect and attempt to collect debts incurred or alleged to have been

 incurred for personal, family or household purposes on behalf of creditors using the United
Case 8:20-cv-02431-WFJ-CPT Document 1 Filed 10/17/20 Page 7 of 9 PageID 7




 States Postal Services, telephone and internet.



                       Violation I – October 18, 2019 Collection Letter

    27.     On or about October 18, 2019, Defendant SAR sent Plaintiff a collection letter (the

 “Letter”) regarding the alleged debt currently owed to Defendant SAR. See Exhibit A.

    28.     The letter states a balance of $182.12 and further states: “This letter is to confirm

 that the amount of $ 145.70 will be accepted as settlement in full for your balance detailed above.

 Please note, your payment of $ 145.70 must be received on or before November 1, 2019 or the

 settlement offer will be null and void. Due to the confusion related to this account, we’ve agreed

 to request that the national credit reporting agencies delete this previously reported item from

 their records once payment has been received. We do ask that you give them 30 to 45 days to

 update their records.”

    29.     Defendant’s statement is deceptive because if there is confusion related to this

 account that would necessitate a request to delete the account from the national credit reporting

 agencies, as the letter states, it should not matter whether payment is received, the item should

 be deleted to the confusion.

    30.     Yet Defendant’s statement hinges the deletion request on making payment when they

 plainly state that the confusion on the account alone is sufficient to request deletion of the

 account.

    31.     Plaintiff was misled and deceived into making payment to have the reported item

 deleted when it should have been deleted regardless of whether payment had been made due to

 the confusion on the account.
Case 8:20-cv-02431-WFJ-CPT Document 1 Filed 10/17/20 Page 8 of 9 PageID 8




      32.     As a result of Defendant's deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.



                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      33.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      34.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      35.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

      36.     Defendant violated §1692e :


              a. As the Letter it is open to more than one reasonable interpretation, at least one of

                  which is inaccurate.

              b. By making a false and misleading representation in violation of §1692e(10).


      37.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.


                                       DEMAND FOR TRIAL BY JURY


      38.      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

  a trial by jury on all issues so triable.
 Case 8:20-cv-02431-WFJ-CPT Document 1 Filed 10/17/20 Page 9 of 9 PageID 9




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff Jermia Irving, individually and on behalf of all others similarly situated,

demands judgment from Defendant SAR, as follows:



       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Justin Zeig, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


Dated: October 17, 2020                                     ZEIG LAW FIRM, LLC
                                                            /s/ Justin Zeig
                                                            Justin Zeig, Esq.
                                                            FL Bar No. 112306
                                                            3475 Sheridan Street, Suite 310
                                                            Hollywood, FL 33021
                                                            Telephone: 754-217-3084
                                                            Fax: 954-272-7807
                                                            justin@zeiglawfirm.com
                                                            Attorneys for Plaintiff
